Citation Nr: 1602500	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  07-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, J.D., D.S.J.



ATTORNEY FOR THE BOARD

U. Ifon


INTRODUCTION

The Veteran had recognized Philippine Guerrilla and Combination Service from October 1944 to April 1946.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In March 2008, a videoconference hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.

In an October 2010 decision, the Board denied the appellant's claim, and in June 2011 the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel.  The Board issued another denial in August 2013 and in October 2013, the Court granted another JMR.  In September 2014, the Board remanded this matter for additional evidentiary development.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds additional evidentiary development is necessary before the claim can be properly adjudicated.

After the issuance of Board's August 2013 decision, the appellant submitted a new August 2013 private medical opinion in support of her claim, without a waiver of initial review by the AOJ.  In a June 2015 statement, the appellant's representative noted the April 2015 Supplemental Statement of the Case did not consider this new evidence in its decision.  The Board notes the newly amended 38 U.S.C.A. § 7105 provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  Here, the Veteran's Substantive Appeal was received in January 2007, thus the aforementioned provisions, as amended, do not apply and a remand is required for initial AOJ consideration of the new evidence.  38 C.F.R. § 20.1304(c) (2015).

Furthermore, the Board finds there has not been substantial compliance with its September 2014 remand directives.  Specifically, the Board requested that the National Personnel Records Center (NPRC) fully document all development efforts, to include any negative response, as well as generate a formal finding of unavailability, if appropriate.  In December 2014, the NPRC indicated there were no available medical or clinical records.  There was no documentation of all the development efforts and no issuance of a formal finding of unavailable records.  Thus a remand is necessary for substantial compliance with the Board's September 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the NPRC fully document all development efforts, to include any negative responses received.  If any set of records do not exist, or further attempts to obtain the records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e), to include generating a formal finding of unavailability, if appropriate.

2.  After completing all indicated development, readjudicate the claim for service connection for the cause of the Veteran's death in light of all the evidence of record, to include the August 2013 private medical opinion from Dr. R.E.N.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the appellant, and she should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




